Opinion by
Me. Justice Mestrezat,
The single question raised by this appeal is whether the word “indebtedness” in the assignments of the two life insurance policies means an indebtedness existing *148at the time of the assignment, or also includes any future indebtedness that might be contracted and become due from Batley to DeHaven. The learned auditing judge held that the assignment was intended to and did secure only a present existing indebtedness. The court in banc reversed the auditing judge, and held that the assignment is broad enough to include any present and future indebtedness.
Batley assigned to DeHaven the two life policies, each for five thousand dollars, “as a collateral security for indebtedness.” Whatever may have been the intention of the parties, the language of the assignment standing alone includes only an indebtedness existing at the date of the transfer of the policies. Instead of making the transfer “as a collateral security for indebtedness,” if the parties intended it to cover future advances, as claimed by appellee, they could, and we think would, have said “collateral security for any future indebtedness.” An assignment as collateral should be strictly construed, and, as thus interpreted, the language of the assignment in question does not disclose an intention to secure future advances.
The circumstances and facts surrounding the transaction confirm the view that the policies were intended to secure an indebtedness existing at the time of the assignment. Batley was engaged for several years in extensive building operations, and DeHaven was a conveyancer, manager of estates, and real estate broker. They had dealings growing out of Batley’s business as a builder. DeHaven advanced money and negotiated mortgages upon houses built by Batley. He stated an account running from May 24, 1891, to December 12, 1892, which shows receipts of money by him and payments of money made to Batley. These all grew out of Batley’s building operations. The balance shown by the account, seventy-five hundred dollars, was secured by mortgage. Batley retired from the building business in 1892. So far as appears, therefore, there was no oc*149casion for the continuance of the same business relations between the two men. Batley gave DeHaven a second mortgage on the same premises in August, 1895, for three thousand dollars. The assignment of the policies was made on April 10, 1896. In the meantime, payments had been made on the mortgages leaving, at the date of the assignment, a balance due of eight thousand dollars. It is conceded that this indebtedness was existing at the time of the assignment. There is no evidence in the case that would warrant the conclusion that Batley was otherwise indebted to DeHaven at that time. The statement of June 28, 1901, does not show an indebtedness due DeHaven at the date of the assignment. It is entirely insufficient for the purpose. The meaning of the statement is not clear. It purports to be a full settlement between the parties as to that date “as per book account.” The appellee contends that these words show there was an indebtedness outside of the mortgage debt, but we do not regard this as at all probable. There was no occasion at that time for what is technically called a “book account” between the parties. Subsequent to 1892, the dealings between the parties, so far as the evidence discloses, did not require a book account. Batley was no longer in the building business, and the only business he had with DeHaven was a few small loans which certainly would not be the subject of a book account, but would be evidenced in another and proper way. Aside from this, however, in view of DeHaven’s letter of December 23, 1892, the account is probably a statement of the balance due on the mortgage indebtedness. Payments were made at different times on the first mortgage before it was satisfied, and DeHaven may have entered on his books the amounts and dates of the payments. At all events, there is nothing whatever to show that any part of the amount included in the sum due January 1, 1898, was an existing indebtedness or even an indebtedness contemplated on April 10, 1896. when the insurance policies were assigned. *150So far as the evidence discloses, the mortgage debt was the only “indebtedness” dne from Batley to DeHaven at the date of the assignment, and there is nothing that leads to the conclusion that the assignment was not to secure that indebtedness, and in the absence of the existence of any other debt due by Batley to DeHaven at the time, it must be assumed that was the debt the collateral was intended to secure.
The facts suggested in the argument of the, appellee as showing that the mortgage debt was not the indebtedness intended to be secured by the insurance policies do not sustain the position. It is true that DeHaven retained the policies after the two mortgages were satisfied in 1902. It appears that Batley paid the premiums on the policies up till the date of the assignment, and thereafter they were paid by DeHaven. The latter, therefore, had the right to retain the policies until these premiums were repaid him which was not done until they were paid out of the proceeds of the policies collected by his executors. The fact that Batley did not have the policies reassigned to him does not conclude him as to his right to their proceeds, as it may well be that he was unable to raise the money to pay the premiums. He could not and did not object to the payment of one of the policies to the executors as it required the amount to repay the premiums. That the mortgage indebtedness was of some years’ standing is not sufficient to show that it was not intended to be secured by the assignment of the policies. The creditor had the right to take as many securities for the indebtedness as he could obtain from the debtor. His purpose in doing so is immaterial. The claimant having shown that the mortgage indebtedness existed at the date of the assignment the burden was shifted to the executors to show any other indebtedness due from Batley secured by the assignment. This burden was not met by the statement of June 28, 1901.
We are of the opinion that the language of the as*151signment and the circumstances and facts disclosed by the evidence show that the collateral was intended to secure only an indebtedness existing at the date of the assignment, that the mortgage debt was the only indebtedness existing at that time, and that the assignments were not made to protect a future or subsequent indebtedness.
The decree of the court below is reversed, and it is ordered that the appellant receive the amount of the policies less the premiums paid by DeHaven thereon diminished by the dividends received by him.